Citation Nr: 0924409	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial compensable rating for service-
connected eczema with dermatophytosis and onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In December 2008, the Board remanded 
this issue to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further evidentiary development.


FINDING OF FACT

The Veteran's service-connected eczema with dermatophytosis 
and onychomycosis affects less than 5 percent of the entire 
body or the exposed areas, requires no more than topical 
therapy, and does not manifest any characteristics of 
disfigurement or scarring.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating 
for service-connected eczema with dermatophytosis and 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 
Diagnostic Codes (DCs) 7800-05, 7806, 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran seeks a compensable rating for his service-
connected eczema with dermatophytosis and onychomycosis.  The 
RO is currently rating this disorder under 38 C.F.R. § 4.118, 
DC 7806, dermatitis or eczema.  Dermatitis or eczema is to be 
rated under either the criteria for DC 7806 or to be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.

In December 2008, the Board remanded this claim for 
clarification as to the nature and diagnosis of the Veteran's 
service-connected skin disorder as there was some conflict in 
the medical record as to whether the Veteran manifested two 
separate skin disorders of eczema and dermatophytosis, or a 
primary dermatophytosis with secondary eczematization due to 
rubbing and scratching.

As a result of VA examination opinion in January 2009, the RO 
has now acknowledged eczema with dermatophytosis and 
onychomycosis as part of the service-connected skin disorder.  
Under VA's rating schedule, dermatophytosis is rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  Thus, both 
dermatitis/eczema and dermatophytosis are rated under the 
same criteria.  As such, the Board will consider the 
Veteran's entitlement to a compensable rating based upon the 
total bodily involvement of these disorders.

Notably, however, the RO denied service connection for 
plantar dermatitis in an April 2009 rating decision.  The 
Veteran has not initiated an appeal on this determination, 
and symptoms attributable to this diagnosis may not be 
considered by the Board.

Under DC 7806, a noncompensable rating is warranted for 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent evaluation requires evidence 
of exposure to at least 5 percent, but less than 20 percent, 
of the entire body or at least 5 percent, but less than 20 
percent, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12- month period.  

DC 7800 rates disfigurement of the head, face, or neck.  See 
38 C.F.R. § 4.118.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  Note 1 of DC 7800 
identifies the following eight characteristics of 
disfigurement for purposes of this evaluation: scar five or 
more inches in length; scar at least one- quarter inch wide 
at widest part; surface contour of scar elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo-
or hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); or skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 144 square 
inches (929 sq. cm.).  A deep scar, according to Note 1, is 
one associated with underlying soft tissue damage.  Under 
Note 2, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 1, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is defined in Note (1) as one not associated 
with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008.  
The Board, therefore, has no authority to consider these 
revisions in deciding this claim.  VAOPGCPREC 3-00; 
38 U.S.C.A. § 5110(g).

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's service-connected eczema with 
dermatophytosis and onychomycosis does not meet the criteria 
for a compensable rating under the applicable diagnostic 
criteria for any time during the appeal period.  The Board 
notes that the lay and medical evidence establishes that the 
Veteran's service-connected eczema with dermatophytosis and 
onychomycosis affects less than 5 percent of the entire body 
or the exposed areas, requires no more than topical therapy, 
and does not manifest any characteristics of disfigurement or 
scarring, all facts providing evidence against this claim.

Historically, the Veteran's service treatment records (STRs) 
reflect his treatment for an eczematous condition affecting 
various parts of his body, including his hands, buttocks and 
neck.  A November 2003 service examination noted a history of 
dyshidrotic eczema of the hands, and an atypical dermatitis 
on the buttocks.

In December 2003, the Veteran underwent a pre-discharge VA 
Compensation and Pension (C&P) examination.  The Veteran 
described pruritic eczema involving his right hand which he 
treated with emollient daily.  On examination, the Veteran's 
skin demonstrated a darkly pink, dry patch of skin on the 
palmar surface of the right hand with visible superficial 
cracking.  There was no evidence of infection.  Additionally, 
there was a well-demarcated patch of dry, moderately pink 
skin on the lateral aspect of the right buttock.  There was 
no evidence of infection.  The examiner diagnosed of the 
right hand and buttock.

In pertinent part, the Veteran's VA clinical records are 
significant for a dermatology consultation in September 2004.  
The Veteran described a history of a rash on his hands and 
feet which, in recent months, had been present on his lower 
right arm.  On examination, the Veteran had an apparent 
dermatophytosis involving the right hand and both feet, which 
was described as consistent with a "2 foot, 1 hand disease" 
caused by trichophytin rubrum type of dermatophytosis.  The 
Veteran had no discernible nail involvement, but had a little 
extension of an annular-type eruption on his left wrist and 
right buttock in keeping with a mycotic infection.  
Additionally, the examiner thought that the Veteran had some 
secondary eczematization on these areas from rubbing and 
scratching.  The examiner prescribed Lamisil tablets, and 
Diprosone cream to be applied to the itchier areas of 
dermatitis. 

On VA C&P examination in October 2004, the Veteran described 
a history of eczema involving his right hand, right buttock 
and feet which now involved his forearm.  He described acute 
flares, manifested by peeling, cracking, draining, tiny 
blisters and tenderness, which was treated with steroid 
creams.  His current treatment consisted of Lamisil and 
Diprosone cream for itching.  He noted that he had to protect 
his hands from harsh soaps/fluids and the cold due to 
sensitivity.  

On examination, the palm and dorsal aspect of the Veteran's 
right hand/fingers demonstrated fine cracks with no drainage 
or acute inflammation present.  There was a dry, flaking 
patch on the right buttock measuring 8 x. 10 cm. with no 
acute inflammation.  His feet demonstrated dry, flaking and 
cracking skin without evidence of acute inflammation.  The 
examiner diagnosed "[s]kin disorder, chronic 
dermatophytosis, dyshydrotic eczema."

Thereafter, a November 2004 VA dermatology consultation 
record included the Veteran's report that his skin problems 
had nearly cleared.

On VA C&P examination in June 2005, the Veteran described a 
history of a skin disorder which was currently under control 
as a result of an office job and use of Eucerin.  His foot 
skin disorder also improved with Lamisil treatment (tx).  He 
reported that his skin disorder would flare if he missed 
lotion treatment for two days or more, or was exposed to sun 
or water.  Overall, the skin condition affected the top and 
palm of his right hand as well as the right buttocks.  He 
reported approximately 10 flares per month which lasted 1 to 
2 days to resolve.  

On examination, there was very minor scaling present on the 
dorsum and palmar joint lines surface of the right hand.  No 
lesions were present.

In a statement received in July 2005, the Veteran described a 
recent exacerbation of skin problems which had been "all 
over" his right hand and right hip.

In this regard, it is important for the Veteran to understand 
that even if this statement were true, it does not provide a 
basis to grant his claim. 

In January 2009, the Veteran underwent an additional VA C&P 
examination based upon review of the claims folder.  The 
Veteran reported that his skin symptoms of itching, burning, 
cracking and scaling involving his right hand had resolved 
with oral Lamisil treatment.  However, he described the skin 
of his right hand as being fragile and susceptible to cuts 
and lacerations.  He currently used Eucerin cream a couple of 
times per day to prevent dryness, but he had eruptions since 
completing Lamisil treatment in 2004.  He was not using any 
corticosteroid, other immunosuppressive drug or other form of 
light therapy.  He had no flare episodes in the last month, 
and the condition was not debilitating.  He did not miss any 
work due to his skin symptoms, and did not describe any 
activity limitations.  He also had onychomycosis of the 
toenails which he did not treat as it was non-irritating.

Examination of the Veteran's hands, neck and right buttock 
disclosed no evidence of eczema, dermatophytosis, 
hyperpigmented areas, scaling, inflammation, scarring, 
disfigurement, papules, pustules or vesicles, providing 
highly probative evidence against this claim.  Overall, there 
was a 0 percentage of exposed body surface area (EBSA) and 
total body surface area (TBSA) affected.  There was 
onychomycosis involving 8 of 10 toenails with no maceration 
between the toes which involved a TBSA of .001 percent.  
Additionally, the Veteran had a plantar dermatitis of the 
feet of new onset and unknown etiology.  The examiner 
provided an assessment of history of dermatophytosis right 
hand greater than left, right buttocks and neck resolved 
since 2004.  It was noted that the Veteran was initially 
treated for eczema without resolution of symptoms, but that 
the symptoms had resolved after being placed on anti-fungal 
medication.

Overall, the VA C&P examination reports dated December 2003, 
October 2004, June 2005 and January 2009, as well as 
dermatology consultation reports in the VA clinical setting, 
provide strong probative evidence against this claim, showing 
an overall skin disorder involving less than 5 percent of the 
entire body, less than 5 percent of exposed areas affected, 
requiring no more than topical therapy, and absent any 
characteristics of disfigurement or scarring.

While the Board is not competent to provide its own medical 
conclusions, see Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board finds no reason to dispute the medical 
description of no disfigurement or scarring when reviewing 
the photographs of the Veteran's skin disorder conducted in 
June 2005 and January 2009.

The Board also acknowledges the Veteran's description of skin 
symptoms with periodic flares during the appeal period.  
However, the Veteran's own description of skin symptoms and 
nature of area involvement does not suggest that any 
applicable diagnostic criteria have been met during the 
appeal period.  

Furthermore, the Board is aware of the Veteran's complaints 
as to the effects of his service-connected disability on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's service-connected skin disorder 
are encompassed in the criteria pertaining to his 
noncompensable rating.  As the assigned schedular evaluation 
is adequate, there is no basis for extraschedular referral in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 
(2008).  The Board further observes that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in November 2004 
advised the Veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim and 
the relative duties upon himself and VA in developing his 
claim.  He was informed that, in order to establish increased 
entitlement to compensation benefits, he should submit 
medical evidence showing that his condition had worsened.  He 
was advised that medical or evidence could show more severe 
and/or recurrent symptoms of disability, and that he could 
submit his own statement or statements from other people 
describing his symptoms.  

Additionally, by letter dated January 2009, the RO provided 
the Veteran notice of the applicable diagnostic code 
criteria.

Although additional notice was not required per Dingess, the 
RO's November 2004 and January 2009 notices were provided to 
ensure complete development of the initial rating claim. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his VA clinical records.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on his 
behalf.

The Veteran was also afforded multiple VA examinations to 
evaluate the current severity of his service-connected skin 
disorder.  Since the last VA examination conducted in January 
2009, there is no lay or medical evidence suggesting an 
increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination on the initial rating 
claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim for an initial compensable rating for service-
connected eczema with dermatophytosis and onychomycosis is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


